Citation Nr: 1013769	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-36 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and, if so, whether service connection 
is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to August 
1967 and from May 1972 to September 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, the RO denied service 
connection for PTSD because new and material evidence had not 
been submitted sufficient to reopen a previously denied 
claim.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

Given the history of the Veteran's claims since discharge 
from service, as well as the entire body of evidence of 
record which shows multiple diagnoses of an acquired 
psychiatric disorder (PTSD, depression, bipolar disorder) 
manifested by the same symptomatology, the Board will 
consider the etiology of all possible acquired psychiatric 
disorders diagnosed in the record and whether any new 
diagnosis and/or the PTSD diagnosis is a progression of a 
prior diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
Accordingly, the issue on appeal has been recharacterized to 
reflect all possible psychiatric diagnoses.  

The reopened claim of service connection for an acquired 
psychiatric disorder, to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  In a July 2006 decision, the Board denied service 
connection for PTSD.  

2.  Evidence submitted since the Board's July 2006 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and therefore raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the Board's 
July 2006 decision which denied service connection for PTSD, 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for PTSD, there is no prejudice to the appellant, regardless 
of whether VA has satisfied its duties of notification and 
assistance with respect to reopening previously denied 
claims.  In other words, despite any defect in the notice 
provided to the Veteran regarding new and material evidence, 
the matter is subsequently reopened by the Board; thus, any 
defect in this regard results in harmless error.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 

In Board decisions dated in February 2000 and July 2006, 
entitlement to service connection for PTSD was denied.  The 
basis of the denial in both cases was that there was no 
competent evidence of a diagnosis of PTSD.

These decisions were not appealed to the Court and they 
became final.  

Since service, the appellant had consistently maintained that 
he developed a psychiatric disorder during service, which has 
been variously diagnosed as bipolar disorder, depressive 
disorder, alcohol and substance abuse, and PTSD.  

Additional evidence has been added to the record, including 
VA and private medical evidence showing a current diagnosis 
of PTSD and depression.  Additionally there is new evidence 
in the form of personal hearing testimony wherein the Veteran 
describes personal assault-type stressors and reported that 
he no longer drinks alcohol.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
Board determined that there was no diagnosis of PTSD.  

Since the prior final decision, evidence has been added to 
the claims file, including evidence of a current PTSD 
diagnosis as well as a diagnosis of depression, evidence of 
remission of alcohol abuse, and evidence of possible personal 
harassment stressors in service.  Thus, the additional 
evidence is new and material and reopening the claim is 
warranted


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD having been submitted, 
the claim is reopened.


REMAND

Having reopened the claim of service connection for an 
acquired psychiatric disorder, VA now has the duty to notify 
the appellant as to how to substantiate his claim and to 
assist him in the development of the claim.  As such, VA must 
obtain relevant records which could possibly substantiate the 
claim and conduct an appropriate medical inquiry.  See Peters 
v. Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) 
(West 2002).  

The Veteran has sought service connection for an acquired 
psychiatric disorder since his separation from service in 
1977.  His initial claim of service connection in October 
1977 was denied because he failed to report for a VA 
examination.  He did not appeal that determination.  The 
Veteran's subsequent claim, filed in 1985, was denied in an 
unappealed rating decision dated February 1986.  

In Board decisions of February 2000 and July 2006, service 
connection for PTSD was denied because there was no diagnosis 
of PTSD, despite the fact that the Veteran's reported combat-
related stressors had been corroborated by official military 
records.  

Significantly, the Veteran has also provided consistent 
reports of non-combat related psychological stressors in 
various correspondence to the RO as well as during one VA 
examination in 1985 and in several VA mental health 
outpatient treatment records.  Unfortunately, however, these 
non-combat stressors were neither discussed nor relied upon 
by any VA examiners of record.  Instead, the VA examinations 
of record all provide no psychiatric diagnosis, relying 
heavily upon the fact that the Veteran's reported symptoms 
are not consistent with the corroborated combat-related 
stressors.  While this may certainly be true, there are other 
VA treatment records in the claims file that do show 
diagnoses of acquired psychiatric disorders that appear to be 
consistent with the Veteran's non-combat related stressors.  

Based on a complete and thorough review of the entire claims 
file, it appears that the Veteran did not complain of 
nervousness or racial tension prior to military service.  
There is also no indication that the Veteran had a substance 
abuse or alcohol abuse problem before service.  The record 
further reflects that since service, the Veteran has had an 
alcohol abuse problem, complained of various symptomatology 
associated with variously diagnosed psychiatric disorders 
including depression and PTSD, and has reported both combat-
related and non-combat (psychological) related stressors.  

What remains unclear is from what, if any, psychiatric 
disorder the Veteran suffers.  Some clinicians have diagnosed 
PTSD, others have diagnosed major depression, and there is 
one diagnosis of bipolar disorder from 1985.  Significantly, 
however, VA examinations in July 1999, July 2003, February 
2004, and December 2005 all indicate that despite the 
Veteran's reported combat-related stressors, the Veteran's 
symptoms did not seem severe enough to warrant a diagnosis of 
PTSD.  Critically, however, the Veteran did not report his 
claimed psychological stressors at any of these VA 
examinations, even when prompted by the examiner.  What is 
also significant is that VA mental health outpatient 
treatment records dated within months of when these VA 
examinations took place do, in fact, provide diagnoses of 
depression and PTSD; and, moreover, some of these diagnoses 
are specifically based on the Veteran's reported 
psychological stressors.  A more detailed summary of the 
chronological events in this case is provided herein below.

In other words, the combat-related stressors have been 
corroborated, but none of the diagnoses of PTSD are based on 
these corroborated stressors.  Rather, the diagnoses of PTSD 
and major depressive disorder that do exist are based on non-
combat stressors, none of which have been independently 
corroborated; and, because of the nature of the stressor, may 
never be capable of independent corroboration.  

Moreover, although there is a continuity of claimed symptoms 
of depression since service, there is still a question of 
whether the Veteran does, in fact, have a current acquired 
psychiatric disorder (other than PTSD) such as major 
depressive disorder, for example, that had its onset during 
service or is otherwise related to service.  

Service connection for PTSD (as opposed to other acquired 
psychiatric disorders) requires medical evidence establishing 
a diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., the diagnosis must comply with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders, 1994 (DSM-IV)); credible supporting evidence that 
the claimed in-service stressor occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The Veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a problem of proof of the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events a veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

In light of the long and complicated procedural and medical 
history in this case, the continuity of symptoms since 
service, and a pattern of psychiatric diagnosis based on 
psychological stressors, but no psychiatric diagnosis based 
on combat-related stressors, a detailed summary is provided 
herein below: 

Historically, the Veteran served on active duty from January 
1964 to August 1967 and from May 1972 to September 1977.  

The record reflects that in between the Veteran's first and 
second periods of service in 1969, he attempted suicide on 
more than one occasion and was hospitalized for medicine 
overdoses.  The Veteran reportedly believed he should have 
been punished for his involvement in the war.  Medical 
treatment records from February 1970 record note that the 
Veteran was treated for his third overdose in a suicide 
attempt.  The Veteran became agitated after an argument with 
his wife and a threatened divorce.  These records also show 
that the Veteran had a child who died.  

In October 1977, only one month after service discharge from 
his second period of service, the Veteran filed a claim of 
service connection for a nervous condition.  That claim was 
denied because the Veteran failed to report for a VA 
examination.  

In October 1985, the Veteran filed a claim of service 
connection for depression.  A December 1985 VA examination 
revealed a diagnosis of bipolar disorder.  During the 
examination, the Veteran reported typical stressors during a 
wartime period, but also noted racial tension.  The Veteran 
explained that it was during his second tour of duty that 
"things started falling apart."  He explained that a large 
part of his problem had to do with "not knowing whether to 
hang with the black or the white."  The Veteran explained 
that he had a lot of technical training that the other black 
sailors did not have, but that if he spent time with the 
white sailors, he would be criticized.  Essentially, he was 
caught between the races, and reported that he began drinking 
heavily during this period.  

In a February 1986 rating decision, service connection for a 
nervous condition was denied.  

In February 1997, the Veteran again claimed service 
connection for a mental condition.  The Veteran also included 
PTSD in his claim.  In a March 1997 rating decision, the RO 
explained that the claim of service connection for a nervous 
disorder had already been denied and new and material 
evidence had not been submitted to reopen the claim.  The RO 
also indicated that service connection for PTSD was denied 
because there was no diagnosis of PTSD.  

The Veteran disagreed with the denial of service connection 
for PTSD, and in support of his claim, he submitted a 
completed PTSD stressor questionnaire listing the 
descriptions of events which he believed led to his PTSD.  
The very first "event" described by the Veteran was the 
same type of racial tension noted in the December 1985 
examination report.  The Veteran explained that because of 
his training, he was referred to by the white sailors on the 
ship as "their nigger."  The Veteran provided other 
stressors, all of which were associated with combat, death, 
and the like.  

Personnel records obtained and associated with the claims 
file reflect that the Veteran was provided an emergency leave 
transfer in February 1967, although the documents provided do 
not specifically note the reason for the transfer.  

A May 1998 response from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) corroborates some of the 
Veteran's stressors, including the Veteran's assertions that 
his ship came under bombardment and, in a separate incident, 
was involved in a collision with another ship in February 
1966.  

At a July 1999 VA examination, the diagnosis was alcohol 
abuse and past alcohol dependence.  A history of major 
depression was also noted, but the examiner found that the 
Veteran was not currently depressed.  According to the 
examiner, it appeared that the Veteran continued to abuse 
alcohol, although not as badly as in the past.  He had some 
symptoms suggestive of PTSD, but they did not appear severe 
enough to warrant that diagnosis.  

In a November 2002 statement, the Veteran once again reported 
the same stressors that he had been consistently reporting 
through the years, and in a March 2003 rating decision, a 
claim of service connection for PTSD was again denied because 
no new and material evidence was submitted to reopen the 
previously denied claim.  In an April 2003 notice of 
disagreement, the Veteran once again explained that "things 
started to go bad" during his second tour of duty on the USS 
Waddell.  At that time, he explained that the white sailors 
had never before seen an IC electrician; that he was the 
first black and the only black in his electrician class.  The 
Veteran explained that both the black and white sailors could 
not accept this and harassed him during service.  The Veteran 
reported the following:  

Look do you think it was funny to slip 
acid in my drink and watch me running 
thinking I have bugs all over me?  We 
were in the Med when this took place.  At 
sea.  I was always tormented with 
insects, because of my fear of insects.  
They were put in food, my bed, my shoes, 
or just thrown on me to see my reaction.  
The officers look at it as just a way of 
breaking the daily routine.  It was done 
in fun, but not for me.  I will never be 
able to put in words my fear.

In light of the Veteran's statements, the Veteran was 
examined by VA in July 2003.  The examiner determined that 
there was no evidence of PTSD, although the Veteran reported 
a few symptoms that were trauma related.  The examiner felt 
that the Veteran did not have major stressors that would 
result in PTSD.  There was also a rule out of depressive 
disorder, and also there was alcohol dependence.  The 
examiner specifically noted that the Veteran, when questioned 
about any type of psychological trauma associated with his 
military experience, related only the stressors regarding the 
bombardment off the Vietnam coast and the receipt of incoming 
fire.  Evidently, the Veteran did not report the 
psychological stressors to the examiner.  The examiner 
acknowledged the traumatic evidence described by the Veteran, 
but noted that the Veteran's description of the events did 
not demonstrate any distress and the Veteran never reported 
that anyone was hurt or injured or that he felt any 
overwhelming fear.  Moreover, the examiner indicated that the 
Veteran did not describe symptoms consistent with PTSD.  The 
examiner indicated that the Veteran could have an independent 
depressive disorder, although he did not seem depressed at 
that time.  

Despite the lack of any psychiatric diagnosis on examination 
in July 2003, VA outpatient mental health records from June 
2003 show a positive depression screen.  In August 2003, the 
Veteran was also noted to have a diagnosis of depression, 
with related symptoms of insomnia, inability to concentrate 
and forgetfulness.  

Additionally, other VA outpatient mental health records, from 
January 2004 show a diagnosis of recurrent major depression 
and history of poly substance abuse, both due to military 
trauma.  A Global Assessment of Functioning (GAF) of 45 was 
indicated.  Significantly, a January 2004 VA mental health 
note, which shows a diagnosis of recurrent major depression 
specifically relates the diagnosis to psychological in-
service stressors reported by the Veteran.  For example, the 
Veteran explained the strain of being black and being called 
names and being made fun of.  The Veteran described feeling 
emotionally abused by blacks and whites, terrorized, 
overwhelmed with anger, and depressed.  

A VA examination conducted one month later, in February 2004, 
also noted a diagnosis of alcohol dependence, poly substance 
dependence in remission, and depressive disorder, not 
otherwise specified.  The examiner noted that the Veteran was 
demonstrating ongoing alcohol dependence, mild depressive 
symptoms, and was drinking on a daily basis.  However, the 
examiner indicated that, based on a review of "the chart" 
it did not appear that these were referable to his 
experiences in Vietnam.  The Veteran was not demonstrating 
PTSD.  

Despite the lack of a diagnosis of PTSD at the VA examination 
in February 2004, a diagnosis of PTSD was noted in VA 
outpatient records dated in March 2004.  

At a video conference hearing before a Veterans Law Judge in 
February 2005, the Veteran once again reported his stressors, 
however, he only reported the combat-related stressors, and 
not the psychological, or harassment-type stressors.  The 
Veterans Law Judge acknowledged that the combat-related 
stressors had been corroborated, and that the reason for the 
prior denials in this case was a lack of a diagnosis of PTSD.

An April 2005 VA mental health treatment plan update notes a 
diagnosis of PTSD, major depressive disorder resolved, and 
history of polysubstance abuse in remission.  

At a December 2005 VA examination, the Veteran once again 
reported his combat stressors.  He did not report any 
psychological stressors.  The diagnosis was alcohol 
dependence in partial remission; crack-cocaine dependence in 
remission.  The examiner noted that the only indication of 
mental illness was substance dependence.  The examiner 
indicated that the Veteran clearly continued to meet the 
criteria for the diagnosis of alcohol dependence, although, 
it was in partial remission.  According to the examiner, the 
Veteran did not meet the criteria for a diagnosis of PTSD, 
because the reported stressors were not of the severity that 
one would expect with PTSD.  Although the Veteran did report 
having some problems with insomnia irritability and decreased 
concentration, the examiner opined that all of those symptoms 
may be associated with alcohol dependence, in addition to 
problems with depression.  The examiner further opined that 
there was no evidence of major mental illness which would be 
service-connected, with the exception of alcohol dependence.

In an October 2006 statement, received at the RO in November 
2006, the Veteran once again described psychological 
stressors associated with his military service.  In his 
statement, the Veteran described being tormented even though 
his commanders considered it "all in fun."  The Veteran 
reported that a lot of what happened was not recorded or 
documented.  The Veteran stated:

This was no fun for me, hiding to keep 
from being tormented.  Trying to stay 
away from everyone.  How in the hell can 
anyone know what it's like to fear your 
shipmate every day.  Not knowing what 
they had planned for you each day.  You 
try not to show weakness for it would 
only get worse.  They give you acid to 
see you put on a show for them.  Read 
your mail and make fun of your family.  
You will never understand my hell.  

VA records from April 2006 note a diagnosis of PTSD, alcohol 
abuse by history in partial remission and past history of 
crack cocaine in remission.  

In another stressor statement, received at the RO in November 
2007, the Veteran once again reported psychological stressors 
related race relations, and being called "Nigger."  In 
addition, the Veteran also reported that he was made fun of 
in front of his wife at a ship party.  According to the 
Veteran, his wife left him when she was 7 months pregnant in 
part as a result of this incident.  She subsequently gave 
birth to their child, but the Veteran then got a call in 
Hawaii that his daughter had passed away at six weeks old.  
As noted above, personnel records confirm that the Veteran 
was allowed emergency leave, although the reason for the 
leave is unclear.  

In a January 2008 rating decision, the Veteran's claim of 
service connection for PTSD was denied because no new and 
material evidence was submitted to reopen the previously 
denied claim.  

VA outpatient mental health treatment records from June 2007 
continue to show a diagnosis of PTSD, although it remains 
unclear as to what the diagnosis is based upon.

Records obtained from the Social Security Administration show 
that the Veteran was in receipt of disability benefits based 
on a primary diagnosis of depression and a secondary 
diagnosis of arthritis.  According to the Disability 
Determination Form, the Veteran's disability began in June 
2002.

Given the nature of the Veteran's claimed non-combat 
stressors, including the claimed death of his six week old 
baby during service, the racial tension he experienced during 
service, and teasing and tormented described below; as well 
as the various diagnoses of depression and/or PTSD based on 
these claimed stressors, the Veteran must be afforded another 
VA examination that takes into account the entire evidence of 
record as summarized in this remand.  

Importantly, the examiner must review the entire record, 
including a copy of this remand, to see the pattern that has 
unfolded since the 1970's, and to reconcile the matter of 
whether this Veteran suffers from an acquired psychiatric 
disorder that began during service.  Specifically, the record 
contains some diagnoses of PTSD, some diagnoses of 
depression.  Some of these diagnoses are based on the 
Veteran's psychological non-combat related stressors - none 
of which have been independently corroborated, although it is 
doubtful that any of them could be.  The record also contains 
numerous VA examinations reports noting no diagnosis of PTSD 
or depression, but, significantly, these VA examination 
reports do not take into consideration the Veteran's non-
combat stressors, and the examiners all concluded that the 
Veteran had some symptoms associated with trauma, but the 
symptomatology was not consistent with the reported combat 
stressors.  Finally, with regard to the diagnoses of 
depression, it is important to keep in mind that 
corroboration of a stressor is not necessary to establish 
service connection for an acquired psychiatric disorder other 
than PTSD.  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for any 
acquired psychiatric disorder, including, 
but not limited to depression and PTSD, 
since June 2007 not already associated 
with the claims file.  

2.  Provide the Veteran with the required 
notice explaining the evidence necessary 
to corroborate a non-combat psychological 
stressor during service to support his 
claim for PTSD due to personal assault, 
pursuant to 38 C.F.R. § 3.304(f), and 
consistent with VA's duty to inform the 
claimant of the information and evidence 
needed to substantiate the claim pursuant 
to 38 C.F.R. § 3.159(c).

3.  Schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the current nature and 
likely etiology of any acquired 
psychiatric disorder, including, but not 
limited to major depressive disorder 
and/or PTSD.  The claims folder, 
including a copy of this entire remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the Veteran and 
record a full clinical and non-combat 
related stressor history referable to the 
claimed acquired psychiatric disorder.  

The examiner should then identify what, 
if any such psychiatric disorders exist, 
based on the clinical findings on 
examination, the continuity of symptoms 
since service, and the Veteran's reports 
of harassment during service, and the 
documented onset of alcohol abuse, poor 
performance in service, and past suicide 
attempts.  Once identified, if any, the 
examiner should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50percent or 
greater probability) that any current 
acquired psychiatric disorders (other 
than PTSD) had its onset during service, 
based on all of the pertinent VA and 
private medical evidence, continuity of 
symptoms since service, and documented 
events showing an overall decline in the 
Veteran's mental health since service.  
In particular, the examiner should 
consider the service treatment records, 
VA records, combat stressors, as well as 
the Veteran's lay statements regarding 
non-combat related in-service stressors, 
and any additional pertinent medical 
evidence that is obtained and associated 
with the claims file subsequent to this 
remand.  The examiner should also opine 
as to whether it is at least as likely as 
not that any current PTSD, if diagnosed, 
is related to the Veteran's claimed non-
combat related psychological stressors or 
combat stressors.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  

4.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


